McDonald, judge
Unlawful possession of beer for the purpose of sale in a dry area is the offense; the punishment, a $500 fine and six months in jail.
The undisputed testimony reflects that appellant was driving a pickup truck in the city of Abilene and hit a center island in the street. Police officers investigated and saw a case of beer in the back of the truck. The case contained twelve quart bottles of Falstaff beer. Three additional cases of beer were found stacked behind the back part of the seat and a bottle of beer was found in the glove compartment. Thirty-five bottles of Falstaff beer, containing thirty-two ounces each, were introduced by the state.
Appellant, his wife, and a friend each testified that the beer was bought either for appellant’s own use or for som.e friends for whom a party was to be given.
*7The jury resolved appellant’s contentions against him.
Appellant presents three formal bills of exception in a supplemental transcript. Notice of appeal was given August 16, 1960, but formal bills of exception were not filed until November 22, 1960, which is more than the ninety days allowed for filing bills of exception under Art. 760d, V.A.C.C.P., and they cannot be considered by this court.
Appellant also filed what he termed an “Exception Record.” This apparently contains objections made during the trial, which are here considered as informal bills of exception where they appear in the statement of facts.
After carefully considering appellant’s three informal bills, we find no merit in any of them, and appellant’s contentions are denied.
Appellant filed no brief on appeal.
No reversible error appearing, the judgment is affirmed.